                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       CHATTANOOGA

 KARRY MARIE YEARWOOD,                  §
                                        §
                 Plaintiff,             §       No. 1:19-cv-311
                                        §
 ~v~                                    §       JURY DEMAND
                                        §
 CITY OF GRAYSVILLE,                    §
 CHIEF JULIE LYNN TANKSLEY,             §
 OFFICER KEITH WAYNE POST, and          §
 OFFICER LANDON TREW,                   §
 In their individual and                §
 official capacities as agents          §
 and employees of the City              §
 of Graysville,                         §
                                        §
                 Defendants.            §

                                        MOTION FOR STAY

          Plaintiff, Karry Marie Yearwood, through counsel, respectfully requests the Court to stay

 this matter pending the final disposition of the underlying criminal prosecution in the Circuit

 Court for Rhea County, Tennessee.

          In support of this motion, pursuant to E.D. Tenn. L.R. 7., Plaintiff submits a

 Memorandum of Law with factual and legal grounds to justify the ruling she seeks from this

 Court.

                                 Respectfully submitted,

                                 By: /s/ Robin Ruben Flores
                                         ROBIN RUBEN FLORES
                                         TENN. BPR #20751
                                         GA. STATE BAR #200745
                                                Counsel for Plaintiff
                                                4110-A Brainerd Road
                                                Chattanooga, TN 37411
                                                423 / 267-1575 fax 267-2703
                                                robin@robinfloreslaw.com

                                                 ~1~
Case 1:19-cv-00311-CLC-CHS Document 15 Filed 12/30/19 Page 1 of 2 PageID #: 87
 CERTIFICATE OF SERVICE

          I certify that I have delivered a copy of this motion to all persons noted on the electronic
 filing receipt and so delivered on the date and time shown on the same receipt.

                                By: s/ Robin Ruben Flores




                                                 ~2~
Case 1:19-cv-00311-CLC-CHS Document 15 Filed 12/30/19 Page 2 of 2 PageID #: 88
